Citation Nr: 0939199	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  07-28 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a total rating for compensation purposes 
(TDIU) based on individual unemployability, to include on an 
extraschedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The Veteran served on active duty from May 1954 to April 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the claim.  The Veteran and his 
wife presented testimony before the undersigned Veterans Law 
Judge in April 2008.  A transcript of the hearing is of 
record.

The appeal was remanded for further development in December 
2008.  That development having been accomplished, the case is 
now before the Board for further appellate consideration at 
this time.  


FINDINGS OF FACT

1.  The Veteran has completed six years of formal education 
and has employment experience as a salesman and auto body 
repairman. 
 
2.  The Veteran has service-connected pes planus, rated as 50 
percent disabling; service-connected tinnitus, rated as 10 
percent disabling; and service-connected hearing loss, rated 
as 10 percent disabling.  His combined service-connected 
disability rating is 60 percent.    

3.  The Veteran's service-connected disabilities do not 
preclude substantially gainful employment consistent with his 
education and occupational experience.  





CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided VCAA notice by letter dated in February 2009.  
The notice included the type of evidence needed to 
substantiate the claim for a TDIU.  The Veteran was also 
notified of his and VA's respective duties.  Because VCAA 
notice was provided after the initial adjudication of the 
claim, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
The procedural defect was cured, as the claim for a TDIU was 
readjudicated in a supplemental statement of the case dated 
in June 2009. 




VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All 
identified records have been obtained and the Veteran was 
provided VA examinations in September 2006.  The Board finds 
that all necessary development has been accomplished.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided, 
that if there is only one such disability, this disability 
shall be ratable as 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16.  For TDIU 
purposes, marginal employment is not to be considered 
substantially gainful employment.  38 C.F.R. § 4.17.  Factors 
to be considered, however, will include the veteran's 
employment history, educational attainment and vocational 
experience.  38 C.F.R. § 4.16.

The Veteran's only service-connected disabilities are pes 
planus, rated as 50 percent disabling; tinnitus, rated as 10 
percent disabling; and hearing loss, rated as 10 percent 
disabling.  The Veteran's combined service-connected 
disability rating is 60 percent.  His combined 60 percent 
rating does not meet the schedular criteria to render him 
eligible for consideration of a TDIU rating under 38 C.F.R. § 
4.16(a).

However, it is the established policy of VA that all Veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b).  Rating 
boards are required to submit to the Director, Compensation 
and Pension Service, for extraschedular consideration all 
cases of Veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).  Id.  The Court 
has clarified that, where a claimant does not meet the 
schedular requirements of 4.16(a), the Board has no authority 
to assign a TDIU rating under 4.16(b) and may only refer the 
claim to the C&P Director for extraschedular consideration.  
Bowling v. Principi, 15 Vet. App. 1 (2001).  

An assessment for extra-schedular referral requires 
consideration of the Veteran's service-connected disability, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. § 
4.16(b). The Veteran's age and effects of non-service 
connected disability, however, are not factors for 
consideration.  38 C.F.R. §§ 3.341(a), 4.19.

This case was referred to the C&P Director, who denied 
entitlement to a TDIU evaluation on an extraschedular basis 
under 38 C.F.R. § 4.16(b) in May 2009.  

In exceptional cases, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be awarded. 38 C.F.R. § 3.321 (b)(1) (2009).  
For an extraschedular evaluation to apply, there generally 
must be a "finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The issue at hand involves a determination as to whether 
there are circumstances in this case, apart from the 
nonservice-connected conditions and advancing age, that would 
justify a total disability rating based on unemployability.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board must 
determine if there is some service connected factor outside 
the norm which places the Veteran in a different position 
than other Veterans with a 60% combined disability rating.  
Id.  The fact that the Veteran is unemployed or has 
difficulty obtaining employment is not enough as a schedular 
rating provides recognition of such.  Id.  Rather, the 
Veteran need only be capable of performing the physical and 
mental acts required by employment.  Id. The schedular 
criteria contemplate compensating a Veteran for considerable 
loss of working time from exacerbations proportionate to the 
severity of the disability.  See 38 C.F.R. § 4.1.




The preponderance of the evidence establishes that the 
Veteran's service-connected pes planus, hearing loss, and 
tinnitus do not preclude him from performing substantially 
gainful employment consistent with his educational and 
vocational experiences.  In his application for TDIU 
completed in January 2006, the Veteran indicated that he had 
6 years of formal education.  The record also indicates that 
the Veteran had occupational experience as a car salesman and 
auto body repairman.    Essentially, he has not worked full-
time since the 1980s.

VA clinical records reflect treatment during the 2000s for 
various disorders, to include hearing loss, tinnitus, pes 
planus, shoulder disability, intervertebral disc syndrome, 
gallbladder stones, arthritis of the knees, knees, hips, 
ankles, headaches, coronary artery disease with hypertension, 
vertigo, and a lacerated pancreas.  

VA hearing examination in September 2006 revealed pure tone 
thresholds in decibels at the frequencies of  1000, 2000, 
3000, and 4000 Hertz in the RIGHT ear were 30, 40, 70, and 
80, respectively; and in the LEFT ear 40, 50, 75, and 70, 
respectively.  The pure tone threshold average in the right 
ear was 55 and the average in the left ear was 59.  Speech 
discrimination in the right ear was 90 percent and 88 percent 
in the left ear.   

On VA examination of the Veteran's feet in September 2006, 
the Veteran indicated that he was retired currently and had 
been self employed selling cars and doing body work.  
Occasional further work sharpening chainsaw blades was 
reported.  He did minimal housework.  He could mow the lawn 
using a riding mower.  The Veteran complained of pain in each 
foot which was 5/10 on a routine basis and 10/10 after 
prolonged standing and walking.  There was bilateral 
stiffness in the feet, especially in the morning, to the 
point where he could not get out of bed.  Evaluation 
indicated that the Veteran utilized a Canadian crutch for 
balance when he walked and his gait was slow and slightly 
shuffling.  It was noted that he wore orthotics in his shoes 
and he wore foam inserts in his shoes at the examination.  




Evaluation revealed that the dorsalis pedis and posterior 
tibialis pulses were 2+ bilaterally. Sensation was intact in 
each foot.   The Veteran had 0 degrees of dorsiflexion in the 
right foot and from 0-5 degrees on the left.  Plantar flexion 
was 0-25 degrees with pain at the extreme of motion in both 
feet.  Dorsiflexion was to 0 degrees on the right and was 0-5 
degrees on the left.  On repetition weakness, fatigue, lack 
of endurance and incoordination were reported in each foot.  
The in step arches of the feet were moderately flattened when 
the Veteran was standing.  The weight bearing and non weight 
bearing alignment of the Achilles tendons were normal.  
Regarding the right foot, it was noted that there was 
tenderness to palpation over the entire foot and toes were 
approximately 1 centimeter from the floor when standing was a 
mild hallux valgus reported.  Regarding the left foot, there 
was no tenderness on the plantar surface but tenderness was 
reported over the distal third metatarsal superiorly. 

 X-rays of each foot showed mild to moderate hallux valgus 
with degenerative arthritis in the first metatarsals with 
small calcaneal spurs.  The diagnosis of the examination was  
bilateral pes planus.  It was the opinion of the examiner 
that the Veteran's industrial capacity was severely limited 
by pain and his inability to stand and walk.  The need for 
crutches also limited his work capacity.  It was said that he 
had more ability to perform a non-ambulatory job, if one is 
available.    

In a January 2007 statement, Alexandre Adrianov, M.D. stated 
that that the Veteran was "disabled 100 %".  In a February 
2007 statement, John Gregory, M.D. stated that Veteran had 
severe urinary frequency and was unable to work.  He also 
stated that the Veteran was unstable on his feet, 72 years 
old, and "100 percent unable to work."  In April 2007, 
Robert L. Shaw, M.D. stated that the Veteran "is not able to 
work at any occupation due to his disabilities."  

On a June 2008 VA audiological evaluation, the Veteran 
complained of intermittent, bilateral tinnitus and he said 
that his current hearing loss interfered with his ability to 
understand speech, especially at a distance.  Testing 
revealed that the pure tone thresholds in decibels at the 
frequencies of  1000, 2000, 3000, and 4000 Hertz in the right 
ear were 35, 45, 85, and 90; and in the left ear 35, 45, 



85, and 85, respectively.  The pure tone threshold average in 
the right ear was 63 and the average in the left ear was 63.  
Speech discrimination in the right ear was 92 percent and 84 
percent in the left ear.    

None of the private examiners have indicated that the Veteran 
is unemployable due to his service-connected pes planus, 
hearing loss, and tinnitus alone.  Dr. Adrianov stated that 
that the Veteran was "disabled 100 %", but did not identify 
which disabilities resulted in the unemployability.  Dr. 
Gregory attributed the Veteran's unemployability to his 
severe urinary frequency and age, in addition to his service-
connected pes planus.  And like Dr. Adrianov, Dr. Shaw stated 
that the Veteran "is not able to work at any occupation due 
to his disabilities," but did not identify the disabilities.  
The Veteran himself has attributed his inability to work to 
his service-connected disabilities, as well as nonservice-
connected disabilities including gallbladder and prostate 
problems and dizziness.  See VA Form 9, dated September 6, 
2007.  And while the September 2006 VA examiner stated that 
the Veteran's industrial capacity was severely limited by 
pain, his inability to stand and walk, and the need for 
crutches, he also stated that the Veteran had more ability to 
perform a non-ambulatory job.  The Board notes that the 
Veteran reported that he could mow his grass using a riding 
mower.    

On considering whether a TDIU rating is warranted under 38 
C.F.R. § 4.16(b), the evidence is insufficient to show that 
there is some factor which places the claimant in a different 
position than other Veterans with the same disability rating. 
Van Hoose.  The Board therefore concludes that the 
preponderance of the evidence is against the claim that the 
Veteran is currently precluded from engaging in substantial 
gainful employment by reason of his service-connected 
disabilities.  For the reasons set forth above, entitlement 
to TDIU, to include on an extraschedular basis, is thus not 
established.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable, and the claim must be 



denied. 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).
 
ORDER

Entitlement to a total rating for compensation purposes based 
on individual unemployability, to include on an 
extraschedular basis, is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


